DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered. 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  The limitation “of the movable component” in line 10 of claims 1 and 10 lacks proper antecedent basis.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.
Claim 1
Applicant’s argue Lee Nam Soo failing to teach the concept of the vibration sensor being arranged to match the operating direction of the compression mechanism, however the examiner respectfully disagrees.  Lee Nam Soo discloses attaching the vibration unit to the outside of a radial shaped housing of the compression unit.  The attachment allows vibrations within the housing to be detected by the vibrational sensor, including the radial rotating components of the compression mechanism.  Therefore, the sensor radial mounted is capable of sensing the radially created vibrations of the internal components of the monitored structure of Lee Nam Soo.  The examiner suggests further defining axial directions of the sensor with respect to defined axial directions of the compression mechanism to overcome the current art interpretation in light of the instant claims.
Because Lee Nam Soo teaches the argued limitation, applicant’s arguments directed towards Wesley and Chu are found to be moot.
Lastly, Chu discloses in Fig. 1 an integrally formed sensing unit, that includes sensing capabilities and the examiner identified projections.  It is the Office’s position, that one of ordinary skill would have the knowledge to modify Lee Nam Soo in light Chu such that the attachment mechanism would include the integrally formed projections as taught in Chu.

Claim 22
Applicant’s argue that Chu et al. fails to teach parts of the vibration device that do not make contact with the outer wall of the shell, however the examiner respectfully disagrees.  Below, the examiner has provided an annotated figure of Chu, which clearly shows portions of the vibration device that does not make contact with the outer wall of the shell.  Applicant’s arguments are not found persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Nam Soo (KR 20160054779) in view of Wesley et al. (EP 2458214) further in view of Chu et al. CN 105240255A).

	With respect to claim 1, Lee Nam Soo teaches a degradation diagnostic device (50) configured to perform a diagnosis for degradation of a compressor (100) comprising a compression mechanism unit (110/120) to be driven along with a rotational motion of a rotary shaft (140) and a shell (102) forming an outer casing (101, 102, 103), the degradation diagnostic device (50) comprising a vibration detection device (Fig. 3) to be fixed onto an outer wall of the shell (102) wherein the vibration detection device (Fig. 3) includes: a vibration sensor (5220) configured to detect vibration of the compressor (100); a sensor holding unit (51) including the vibration sensor (5220), the vibration sensor (5220) being arranged in the sensor holding unit (51) so that a vibration detection direction (i.e. a rotary direction, as Lee Nam Soo teaches the accelerometer 5220 measures acceleration values transmitted from a fastening section, which senses vibrations created by all the rotating components, including shaft 160, within the housing 102, which) matches an operation direction (rotational direction) of a movable component (160) of the compression mechanism unit (110/120); a base portion (53) including a first surface (i.e. a surface closest to a top of 50) and a second surface (i.e. a surface closest to a bottom of 50, near thread portion 531) on a side of the base portion (53) opposite to the first surface (as seen in Fig. 4), the sensor holding unit (51) is connected to the first surface (as case 51 is connected to the top surface defining the first surface as seen below). 
[AltContent: textbox (Second surface)][AltContent: textbox ()][AltContent: textbox (First surface)][AltContent: textbox ()]
    PNG
    media_image1.png
    273
    318
    media_image1.png
    Greyscale

	Lee Nam Soo remains silent regarding a vibration detection device to be fixed at a position at which the compression mechanism unit is located and plurality of projecting portions formed on the second surface of the base portion, the plurality of projecting portions each have distal end portions which are distal to the second surface and which are held in linear contact with outer wall of the shell along an axial direction of the rotary shaft, each of the distal end portions having a linear shape along the axial direction of the rotary shaft, and the sensing holding unit including the vibration sensor being formed integrally with the plurality of projecting portions.
	Wesley et al. teaches a similar detection device (132) fixed at a position at which a compression mechanism unit (piston head) is located (as seen in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the location of the sensor taught in Lee Nam Soo to be fixed near the compression mechanism unit as taught by Sugiyama because Sugiyama teaches such a modification aids in reducing or elimination damage by monitoring the vibrations of a compressor at a location nearest compression units of the compressor [0056].
	Lee Man Soo as modified by Wesley et al. remains silent regarding a plurality of projecting portions formed on the second surface of the base portion, the plurality of projecting portions each have distal end portions which are distal to the second surface and which are held in linear contact with outer wall of the shell along an axial direction of the rotary shaft, each of the distal end portions having a linear shape along the axial direction of the rotary shaft and the sensing holding unit including the vibration sensor being formed integrally with the plurality of projecting portions.
	Chu et al. teaches a similar vibration sensor (Fig. 1) having a plurality of projecting portions (3 and as depicted and labeled below) formed on a second surface of a base portion (as labeled below in the examiner provided figure), the plurality of projecting portions (labeled below) each have distal end portions which are distal to the second surface (i.e. projecting off the second surface) and which are held in linear contact with an outer wall of a shell along an axial direction of a rotary shaft (of a compressor), each of the distal end portions having a linear shape along the axial direction of the rotary shaft (as seen below in the examiner provided figure) and the sensing holding unit (Fig. 1) including the vibration sensor being formed integrally with the plurality of projecting portions (3, as the device is depicted as being formed as a unit with surfaces, a base portion, and projections).
[AltContent: textbox (First surface [img-media_image2.png]projections)][AltContent: textbox (Second surface projections)][AltContent: connector][AltContent: textbox (Base Portion)][AltContent: arrow][AltContent: connector][AltContent: textbox (Linear shape of the projections)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of projections)]
    PNG
    media_image3.png
    203
    195
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    237
    264
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the base of the sensor taught in Lee Nam Soo to include the magnetic projections and their shape as taught by Chu el al. because such a modification provides a sensor that is capable of being placed on various compressors using the magnetic base and projections, while ensuring accurate vibrational readings during testing. 

With respect to claim 3 Lee Nam Soo as modified by Chu et al. teaches the plurality of projecting portions (as seen in Fig. 1 of Chu et al.) comprise two projecting portions (as seen in Fig. 3 of Chu et la.), and wherein each of the two projecting portions includes a magnet (as the two portions are made from a magnetic material).

With respect to claim 4, Lee Nam Soo as modified by Chu et al. teaches the plurality of projecting portions (as seen in Fig. 1 of Chu et al.) comprise two projecting portions (as seen in Fig. 3 of Chu et al), and wherein each of the two projecting portions is formed of a magnet (as the two portions are made from a magnetic material).

With respect to claim 5, Lee Nam Soo as modified by Wesley and Chu et al. teaches the base portion (as modified in light of Chu et al.) is formed into an annular shape that surrounds the outer wall (as seen in Fig. 5 of Chu et al.).

With respect to claim 6, Lee Nam Soo as modified by Wesley and Chu et al. teaches the sensor holding unit (51 of Lee Nam Soo as modified by Chu et al.) is formed so as to be aligned with one of the plurality of projecting portions (of Chu et al.) in a diametrical direction of the base portion (as seen in Fig. 3 and 5 of Chu et al. where the projections align in a diametrical direction of the base portion which matches the compressor surface the sensor is mounted thereto).
With respect to claim 8, Lee Nam Soo as modified by Wesley and Chu et al. teaches wherein the operating direction of the movable component of the compression mechanism unit (i.e. the radial direction of the bearing of the compression unit 110/120 of Lee Nam Soo) comprises a tangential direction (a vibrational component created through the radial rotation of the shaft driving the compression mechanism unit) being a direction of a tangent of a rotation trajectory of the compression mechanism unit (i.e. a direction that is tangential and sensed by the modified sensor positioned near the unit 110/120), and wherein the vibration sensor (as modified) is arranged so that the vibration detection direction matches the tangential direction (thereby ensuring proper vibration detection).

With respect to claim 9, Lee Nam Soo as modified by Wesley and Chu et al. teaches all wherein the operating direction (i.e. the rotation) of the movable component of the compression mechanism unit (110/120 is capable of comprising) a tangential direction being a direction of a tangent of a rotation trajectory of the compression mechanism unit (110/120, as there is a tangential direction coming off the rotation direction) and a circle center direction being a direction from the outer wall (of 120) toward a center of the compression mechanism unit (110/120, during operation as the claimed structure is taught contain the recited directions), but remains silent regarding the vibration detection device comprises, as the vibration sensor; a first vibration sensor, which is arranged so that the vibration detection direction matches the tangential direction; and a second vibration sensor, which is arranged so that the vibration detection direction matches the circle center direction.
Wesley teaches a similar device having two vibrations sensors (132/134).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the detection device to include two sensors, as taught by Wesley, arranged such that the first vibration sensor matches the tangential direction and a second vibration sensor matches the circle center direction, thereby ensuring accurate detection of critical vibrations occurring during the operation of the compressor.

With respect to claim 10, Lee Nam Soo as modified by Wesley and Chu et al. teaches all wherein the operating direction (i.e. the rotation) of the movable component of the compression mechanism unit (110/120 is capable of comprising) a tangential direction being a direction of a tangent of a rotation trajectory of the compression mechanism unit (110/120, as there is a tangential direction coming off the rotation direction) and a circle center direction being a direction from the outer wall (of 120) toward a center of the compression mechanism unit (110/120, during operation as the claimed structure is taught contain the recited directions), but remains silent regarding the vibration sensor comprises two vibration detection directions, and the vibration sensor is arranged so that one of the vibration detection directions matches the tangential direction and another of the vibration detection directions matches the circle center direction.
Wesley teaches a similar device (132/134) having two vibration detection directions (as the vibration detection sensor uses two senses 132/134 to sense two vibration detection directions).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the detection device to include two sensors to be part of the vibration detection sensor, as taught by Wesley, arranged such that the sensor matches the tangential direction and the circle center direction, thereby ensuring accurate detection of critical vibrations occurring during the operation of the compressor.
With respect to claim 11, Lee Nam Soo as modified by Wesley and Chu et al. teaches in Lee Nam Soo a diagnostic processing device (50), which is configured to perform the diagnosis for the degradation [0082] of the compressor (100) based on a detection value (an acceleration value as measured by the sensor 5220, [0091]) obtained by the vibration sensor [0091], wherein the diagnostic processing device (50) comprises: a feature amount computing unit [0093], which is configured to compute a feature amount indicative of a state of the compressor (i.e. an intensity value) based on a detection value obtained by the vibration sensor [0093]; a degradation determining unit (523) configured to determine a kind of degradation and a degree of degradation (through comparing the data to preset data, [0109]) of the compressor (100) based on the feature amount (intensity) computed in the feature amount computing unit (523); and a notification processing unit [0114-0115]configured to notify information indicative of a result of the determination performed by the degradation determining unit (523, for messaging to a user inspection is needed).
Note: [xxxx] refer to the provide machine translation of Lee Nam Soo.

With respect to claim 12, Lee Nam Soo as modified by Wesley and Chu et al. teaches in Lee Nam Soo wherein the notification processing unit [0114-0115] has a function of transmitting the information indicative of the result of the determination performed by the degradation determining unit (523) to an external device through wireless communication [0095].
Note: [xxxx] refer to the provide machine translation of Lee Nam Soo.

With respect to claim 13, Lee Nam Soo as modified by Wesley and Chu et al. teaches in Lee Nam Soo wherein the vibration detection device and the diagnostic processing device are formed integrally (as seen in Fig. 4 of Lee Nam Soo).

With respect to claim 14, Lee Nam Soo as modified by Wesley and Chu et al. teaches in Lee Nam Soo an air-conditioning apparatus [0001-0002], comprising: a refrigeration cycle (as indirectly taught in [0001-0002]), through which refrigerant circulates [0002], the refrigeration cycle being formed by connecting, by a refrigerant pipe (as indirectly taught in [0002]), a compressor (100), which includes a compression mechanism unit (110) to be driven along with a rotational motion of a rotary shaft (140) and is configured to compress the refrigerant [0013] [0038], a heat source-side heat exchanger, which is configured to exchange heat between a heat medium and the refrigerant [0040-0041], a pressure reducing device (30), which is configured to regulate a flow rate of the refrigerant (to allow a reduction in pressure), and a use-side heat exchanger (10), which is configured to exchange heat between an indoor air and the refrigerant ([0003] for an air conditioner application); and the degradation diagnostic device of the above rejected claim 1.
Note: [xxxx] refer to the provide machine translation of Lee Nam Soo.

With respect to claim 15, Lee Nam Soo teaches a degradation diagnostic device (50) configured to perform a diagnosis for degradation of a compressor (100) comprising a compression mechanism unit (110/120) to be driven along with a rotational motion of a rotary shaft (140) and a shell (102) forming an outer casing (101, 102, 103), the degradation diagnostic device (50) comprising a vibration detection device to be fixed onto an outer wall of the shell (102) wherein the vibration detection device includes: a vibration sensor (5220) configured to detect vibration of the compressor (100); a sensor holding unit (51) including the vibration sensor (5220), the vibration sensor (5220) being arranged in the sensor holding unit (51) so that a vibration detection direction (i.e. a rotary direction, as Lee Nam Soo teaches the accelerometer 5220 measures acceleration values transmitted from a fastening section, which senses vibrations created by all the rotating components, including shaft 160, within the housing 102, which) matches an operation direction (rotational direction) of a movable component (160) of the compression mechanism unit (110/120); a base portion (53) including a first surface (i.e. a surface closest to a top of 50) and a second surface (i.e. a surface closest to a bottom of 50, near thread portion 531) on a side of the base portion (53) opposite to the first surface (as seen in Fig. 4), the sensor holding unit (51) is connected to the first surface (as case 51 is connected to the top surface defining the first surface as seen below). 
Lee Nam Soo remains silent regarding a vibration detection device to be fixed at a position at which the compression mechanism unit is located and plurality of projecting portions formed on the second surface of the base portion and are brought into contact with the outer wall, the plurality of projecting portions formed on the second surface of the base portion and are brought into contact with the outer wall, each of the projecting portions having a linear shape along an axial direction of the rotary shaft, wherein the sensor holding unit including the vibration sensor being formed integrally with the plurality of projecting portions; and wherein the base portion is formed into an annular shape that surrounds the outer wall. 
Wesley et al. teaches a similar detection device (132) fixed at a position at which a compression mechanism unit (piston head) is located (as seen in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the location of the sensor taught in Lee Nam Soo to be fixed near the compression mechanism unit as taught by Sugiyama because Sugiyama teaches such a modification aids in reducing or elimination damage by monitoring the vibrations of a compressor at a location nearest compression units of the compressor [0056].
	Lee Man Soo as modified by Wesley et al. remains silent regarding a plurality of projecting portions formed on the second surface of the base portion and are brought into contact with the outer wall, each of the projecting portions having a linear shape along an axial direction of the rotary shaft, wherein the sensor holding unit including the vibration sensor being formed integrally with the plurality of projecting portions and wherein the base portion is formed into an annular shape that surrounds the outer wall. 
	Chu et al. teaches a plurality of projecting portions (3 and as depicted and labeled above in the examiner provided figure of Chu et al.) formed on a second surface of a base portion (as depicted and labeled above in the examiner provided figure of Chu et al.) are brought into contact with an outer wall (of a compressor B’), each of the projecting portions (3) having a linear shape along an axial direction of the rotary shaft (as depicted in the examiner provided figure above), the sensing holding unit (Fig. 1) including the vibration sensor being formed integrally with the plurality of projecting portions (3, as the device is depicted as being formed as a unit with surfaces, a base portion, and projections) and wherein the base portion (as labeled above) is formed into an annular shape that surrounds the outer wall (as seen in Fig. 3 and 5 of Chu et al.). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the base of the sensor taught in Lee Nam Soo to include the magnetic projections and their shape as taught by Chu el al. because such a modification provides a sensor that is capable of being placed on various compressors using the magnetic base and projections, while ensuring accurate vibrational readings during testing. 

With respect to claim 16, Lee Nam Soo as modified by Wesley and Chu et al. teaches wherein the plurality of projecting portions (taught in Chu et al.) each have distal end portions (i.e. the furthest points on the projections) which are distal to the second surface (from where they extend from) and which are held in linear contact with the outer wall of the shell (i.e. the compressor) along the axial direction of the rotary shaft (as seen in Fig. 3 and 5 of Chu et al.).

With respect to claim 17, Lee Nam Soo as modified by Wesley and Chu et al. teaches wherein each of the projecting portions includes a magnet (as the projections of Chu et al. are made from magnetic material).

With respect to claim 18, Lee Nam Soo as modified by Wesley and Chu et al. teaches wherein the sensor holding unit (51 of Lee Nam Soo) is formed so as to be aligned with one of the plurality of projecting portions (as the projection portions extend from the bottom, second surface of Lee Nam Soo as taught by Chu et al.) in a diametrical direction (inward) of the base portion (of the combination as a whole).

	With respect to claim 20, Lee Nam Soo as modified by Wesley and Chu et al. wherein the operating direction of the movable component (shaft) of the compression mechanism unit (as taught in the combination) comprises a tangential direction being a direction of a tangent of a rotation trajectory (i.e. a tangential direction of rotation of the rotating shaft) of the compression mechanism unit (i.e. compressor), and wherein the vibration sensor (5220) is (capable of being) arranged so that the vibration detection direction matches the tangential direction (of the rotational shaft: Note: the limitations of the compression mechanism unit does not further define the detection device itself, but rather reads on an intended use of the detection device itself, where the combination as a whole is capable of performing the recited intended use limitation).

	With respect to claim 22, Lee Nam Soo as modified by Wesley and Chu et al. wherein, in a sectional view of the vibration detection device (as modified) taken along a plane perpendicular to the rotary shaft (of the compressor), part of the vibration detection device (as modified) other than the distal end portions of the plurality of projecting portions does not contact with the outer wall of the shell (as seen in Fig. 5 of Chu et al.).

[AltContent: connector][AltContent: textbox (Parts of the vibration device that do not contact the outer wall of the shell)][AltContent: oval][AltContent: oval]	
    PNG
    media_image5.png
    172
    198
    media_image5.png
    Greyscale


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Nam Soo (KR 20160054779) in view of Wesley et al. (EP 2458214) and Chu et al. CN 105240255A), as applied to claim 19, further in view of ‘927 (DE 202015003927)

	With respect to claim 21, Lee Nam Soo as modified by Wesley and Chu et al. teaches the operating direction of the movable component (shaft) of the compression mechanism unit (i.e. compressor) comprises a tangential direction being a direction of a tangent of a rotation trajectory of the compression mechanism unit (i.e. a tangential direction of rotation of the rotating shaft) and a circle center direction being a direction from the outer wall toward a center of the compression mechanism unit (defining the intended use limitation of the compression mechanism unit), and wherein the vibration detection device (51) comprises, as the vibration sensor (5220); a first vibration sensor (5220), which is (capable of being) arranged so that the vibration detection direction matches the tangential direction (of the rotating shaft); but remains silent regarding a second vibration sensor, which is arranged so that the vibration detection direction matches the circle center direction.
	‘927 teaches a similar sensor having a vibration sensor with a second sensor sensing vibrations in a second, different, direction [0011] than a first direction (as read in the abstract of ‘927).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to replace the inner sensor of Lee Nam Soo with the three-axis sensor of ‘927 because such a modification improves the detection accuracy of Lee Nam Soo by measuring vibrations in other axes relative to the rotational shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Broken (WO 2014/168937A2) teaches a magnetically attached vibration sensor for monitoring a reciprocating machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853